               Case 2:19-cr-00183-JAM Document 39 Filed 12/16/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   AARON D. PENNEKAMP
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00183-JAM

12                                  Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                           IN GOVERNMENT’S NOTICE
13                           v.

14   ERIC MAGANA,

15                                 Defendant.

16

17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
18
     Request to Seal, IT IS HEREBY ORDERED that the supplement the government’s Request to Seal shall
19
     be SEALED until further order of this Court.
20
            It is further ordered that access to the sealed documents shall be limited to the government and
21
     counsel for the defendant.
22
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
23
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
24
     the government’s request, sealing the government’s motion serves a compelling interest. The Court
25
     further finds that, in the absence of closure, the compelling interests identified by the government would
26
     be harmed. In light of the public filing of its request to seal, the Court further finds that there are no
27
     additional alternatives to sealing the government’s motion that would adequately protect the compelling
28


       ORDER SEALING DOCUMENTS AS SET FORTH IN              1
       GOVERNMENT’S NOTICE
              Case 2:19-cr-00183-JAM Document 39 Filed 12/16/20 Page 2 of 2

 1 interests identified by the government.

 2

 3   DATED: December 15, 2020                       /s/ John A. Mendez
 4                                                  THE HONORABE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN   2
      GOVERNMENT’S NOTICE
